DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed May, 18th, 2022 has been entered. Claims 1-18 and 20-22 remain pending in the application. 

Applicant’s arguments, see page 2, filed 5/18/2022, with respect to the objection to the Information Disclosure Statement filed on 2/5/2020 have been fully considered and are persuasive. The objection of Information Disclosure Statement filed on 5/18/2022 has been withdrawn. 
	
	Applicant’s arguments, see page 2-3 filed 5/18/2022, with respect to the objection to the drawings filed 2/22/2019 have been fully considered but they are not persuasive. 
The applicant indicates that MPEP 608.02 states “the applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented”. While the examiner agrees that MPEP 608.02 states this, the examiner respectfully disagrees that MPEP 608.02 only requires that the drawing be furnished where necessary for the understanding of the subject matter to be patented. MPEP 608.02, while stating in 37 C.F.R. 1.81 that the drawing is to be furnished by the applicant where necessary for the understanding of the subject matter to be patented, it does not state that such is the only requirement in deciding whether a drawing is necessary or not. For example, in MPEP 608.02(d) 37 C.F.R. 1.83, it is stated that the drawing in a nonprovisional application must show every feature of the invention specified in the claims. Therefore, the applicant’s arguments regarding the objection to the drawings filed 2/22/2019 are not persuasive, and based on MPEP 608.02(d) 37 C.F.R. 1.83, the objection to the drawings is not withdrawn.

Applicant’s arguments, see page 3 filed 5/18/2022, with respect to 35 U.S.C. 112b rejection for claims 5-9 and 12 have been fully considered and are persuasive.  The 35 U.S.C. 112b rejections of claims 5-9 and 12 have been withdrawn. 

Applicant’s arguments, see page 3-4, filed 5/18/2022, with respect to the rejection(s) of claim(s) 1,2, 5-12, 15, 17-18, and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Campbell et al. (US 20180284237 A1).

Applicant’s arguments, see page 4, filed 5/18/2022, with respect to the rejection(s) of claim(s) 3, 4, 13, 14, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Campbell et al. (US 20180284237 A1).
	The independent claim 1 now is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (Us 20200284906 A1) in view of Campbell et al. (US 20180284237 A1), thus, the claims 3, 4, 13, 14, and 16 may still be rejected under 35 U.S.C. 103.

Applicant's arguments regarding the new claims, see page 4, filed 5/18/2022 have been fully considered but they are not persuasive.
The amended claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (Us 20200284906 A1) hereinafter Eichenholz in view of Campbell et al. (US 20180284237 A1) hereinafter Campbell.
In addition, the new claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (Us 20200284906 A1) hereinafter Eichenholz in view of Campbell et al. (US 20180284237 A1) hereinafter Campbell.

Information Disclosure Statement
The information disclosure statement filed 5/18/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to CN 1677050 A. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Wedge-shaped rotatable polygon for claim 20 and
one or more of the plurality of reflective sides of the rotatable polygon being trapezoid shaped for claim 21
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-2, 5-12, 14, 17-18, and 20-22 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (Us 20200284906 A1) hereinafter Eichenholz in view of Campbell et al. (US 20180284237 A1) hereinafter Campbell.
Regarding claim 1, Eichenholz teaches A light detection and ranging (LiDAR) system
(Eichenholz: Fig. 26B Lidar System 120B) comprising:
A first light source configured to provide one or more light signals (Eichenholz: Light source 122A);
a rotatable polygon having a plurality of reflective sides including a first reflective side,
the rotatable polygon being configured to scan one or more first light signals in a first direction
(Eichenholz: Fig. 1 shows rotatable polygon mirror 12 and has many reflected
surfaces as described in paragraph 0074. Polygon mirror 12 scans horizontally as described in paragraph 0076);
a scanning optic configured to scan the one or more first light signals in a second
direction different than the first direction (Eichenholz: Fig. 1: pivotable planar mirror
14. Paragraph 0076 describes that pivotable planar mirror 14 scans vertically);
a first detector configured to detect a first return light signal associated with a signal of
the one or more first light signals (Eichenholz: Receiver 128A. Fig. 26B shows that
receiver 128A receives input beam 164A, which is created by the output beam 150A
based on where the beams 150A and 164A are drawn on Fig. 26B); and
one or more optics configured to focus the first return light signal on the first detector
(Eichenholz: Fig. 26B shows that returned beam is focused towards receiver 128A
by lens 170A).
	Eichenholz fails to teach, but Campbell teaches that the scanning optic is optically coupled to the rotatable polygon and the first light source, the scanning optic being configured to receive the one or more first light signals from the first light source and to one or more of the plurality of reflective sides of the rotatable polygon and the scanning optic (Campbell: Fig. 3A shows that the scan mirror 206 receives light from the light source 220 and directs the beam towards the polygon mirror 204).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to switch the order of scanning as shown in Campbell for the rotatable polygon mirror and the planar mirror from Eichenholz. One of ordinary skill in the art would have been motivated to switch the orders as they are functionally equivalent of each other as Campbell describes in paragraph 0099 that the polygon mirror 204 scans horizontally whereas the scan mirror 206 scans vertically, and thus the substitution would have resulted in the predictable result of scan area that contains both horizontal component and vertical component.

Regarding claim 2, Eichenholz teaches the system of claim 1 (In regards to the rejection
made for claim 1) further comprising:
a second light source configured to direct one or more second light signals, different from
the one or more first light signals, to one or more of the plurality of reflective sides of the
rotatable polygon and the scanning optic (Eichenholz: Fig. 26B: Light source 122B.
122B is different from light source 122A as shown in Fig. 26B. Paragraph 0016
describes that each eye of the system uses both the rotatable polygon mirror 12 and
the pivotable planar mirror 14, in which each eye corresponds to the each light
source 122A and B as shown in Fig. 26B. Furthermore, Paragraph 0150 describes
that light source 122B outputs beam towards the rotatable polygon mirror 12 and
Paragraph 0076 shows that the polygon mirror and the pivotable planar mirror are
optically coupled, showing that the light source 122B also emits light towards the
planar mirror as well then); and 
a second detector configured to detect a second return light signal associated with a signal
of the one or more second light signals (Eichenholz: Fig. 26B shows that Receiver
128B receives returning light 164B which is created by the output beam 150B based
on where the beams 150B and 164B are drawn on Fig. 26B).

Regarding claim 5, Eichenholz teaches the system of claim 2 (In regards to the rejection
made for claim 2), wherein the rotatable polygon and the scanning optic together scan the one or
more first light signals into a first scan area and scan the one or more second light signals into a
second scan area different than the first scan area (Eichenholz: Paragraph 0018 describes that
the two beams can have no overlap or little overlap, suggesting that they are not the same).

Regarding claim 6, Eichenholz teaches the system of claim 5 (In regards to the rejection
made for claim 5) wherein the first scan area and the second scan area partially overlap
(Eichenholz: Paragraph: paragraph 0016 describes that the two scan areas may be offset
along the y-axis, creating an overlap along the x-axis).

Regarding claim 7, Eichenholz the system of claim 6 (In regards to the rejection made for
claim 6) wherein the first scan area and the second scan area vertically overlap (Eichenholz:
Paragraph: paragraph 0016 describes that the two scan areas may be offset along the y-
axis, creating an overlap along the x-axis. Meanwhile, paragraph 0074 describes that the
pivotable planar mirror is a y-scan mirror, showing that the vertical direction is along the
y-axis as paragraph 0076 described that the pivotable scan mirror scans vertically.
Therefore, the offset along the y-axis would make the scan areas vertically overlap).

Regarding claim 8, Eichenholz teaches the system of claim 5 (In regards to the rejection
made for claim 5) wherein the first scan area and the second scan area do not overlap
(Eichenholz: Paragraph 0018 describes that the two beams can have no overlap).

Regarding claim 9, Eichenholz teaches the system of claim 2 (In regards to the rejection
made for claim 2), wherein the rotatable polygon and the scanning optic together scan the one or
more first light signals into a first scan area and scan the one or more second light signals into
the first scan area (Eichenholz: Paragraph 0018 describes that the two beams can have no
overlap or little overlap, suggesting that they are not the same).

Regarding claim 10, Eichenholz teaches the system of claim 2 (In regards to the rejection
made for claim 2) wherein the one or more first light signals include a first plurality of light
pulses having a first pulse repetition rate, and the one or more second light signals include a
second plurality of light pulses having a second pulse repetition rate (Eichenholz: Paragraph
0199 shows that the two beams are pulsed).

Regarding claim 11, Eichenholz teaches the system of claim 10 (In regards to the
rejection made for claim 10) wherein the first pulse repetition rate is between 200 KHz and 2
MHz, and the second pulse repetition rate is between 200 KHz and 2 MHz (Eichenholz:
Paragraph 0136 shows that the first light signal can have frequency between 100kHz to
5MHz which includes the frequency between 200KHz and 2MHz. Meanwhile, Paragraph
150 describes that the second light source 122B operate functionally the same as 122A. This
then suggests that 122B may also have same pulse repetition frequency as 122A).

Regarding claim 12, Eichenholz teaches the system of claim 10 (In regards to the
rejection made for claim 10) wherein the first pulse repletion rate is about 500 KHz
(Eichenholz: Paragraph 0137 describes that the frequency of the light source 122A may be
500kHz).

Regarding claim 14, Eichenholz teaches the system of claim 1 (In regards to the rejection
made for claim 1).
Eichenholz fails to teach that the scanning optic is a mirror galvanometer.
Campbell, however, teaches that the scanning optic is a mirror galvanometer (Campbell:
Fig. 3A: Scanning mirror 206 may rotate based on a galvanometer as described in
paragraph 0098).
It would have been obvious to someone of ordinary skill in the art before the effective
filing date of the claimed invention to replace the pivotable planar mirror from Eichenholz with
the scanning mirror and the attached galvanometer from Campbell. One of ordinary skill in the
art would have been motivated to have galvanometer mirror for the scanning optics so that as
described in Campbell paragraph 0083, the mirror may be controlled electrically, which then
implies that the mirror may be controlled with processors which would make the process more
automatic and flexible as the program controlling the mirror may be changed.

Regarding claim 15, Eichenholz teaches the system of claim 1 (In regards to the rejection
made for claim 1) wherein the scanning optic is a rotating mirror (Eichenholz: Paragraph 0076
shows that the planar mirror 14 is pivotable).

Regarding claim 17, Eichenholz teaches the system of claim 1 (In regards to the rejection
made for claim 1), wherein the one or more first light signals comprise one continuous light signal (Eichenholz: Paragraph 0115 shows that the beam from light source 122A may be
continuous or pulsed).

Regarding claim 18, Eichenholz teaches the system of claim 1 (In regards to the rejection
made for claim 1), wherein the one or more first light signals comprise a plurality of light pulses
(Eichenholz: Paragraph 0115 shows that the beam from light source 122A may be
continuous or pulsed).

Regarding claim 20, Eichenholz teaches the system of claim 1 (In regards to the rejection
made for claim 1), wherein the rotatable polygon is wedge-shaped (Eichenholz: Polygon
mirror 12 have sides that are shaped as trapezoids, and paragraph 0074 describes that the
polygon mirror 12 can have any number of reflective surfaces including 3).

Regarding claim 21, Eichenholz teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein one or more of the plurality of reflective sides of the rotatable polygon are of a trapezoid shape (Eichenholz: Polygon mirror 12 have sides that are shaped as trapezoids).

Regarding claim 22, Eichenholz teaches A method performed by a light detection and ranging (LiDAR) system (Eichenholz: Method for using Lidar System 120B shown in Fig. 26B), comprising: 
providing, by a first light source, one or more first light signals (Eichenholz: Light source 122A); 
scanning, by a rotatable polygon having a plurality of reflective sides, the one or more first light signals in a first direction (Eichenholz: Fig. 1 shows rotatable polygon mirror 12 and has many reflected surfaces as described in paragraph 0074. Polygon mirror 12 scans horizontally as described in paragraph 0076); and 
performing, by a scanning optic (Eichenholz: Fig. 1: pivotable planar mirror 14), processes including: 
scanning a light that it receives in a second direction different from the first direction (Eichenholz: Paragraph 0076 describes that pivotable planar mirror 14 scans vertically).
Eichenholz fails to teach, but Campbell teaches 
receiving the one or more first light signals from the first light source and directing the one or more first light signals to one or more of the plurality of reflective sides of the rotatable polygon (Campbell: Fig. 3A shows that the scan mirror 206 receives light from the light source 220 and directs the beam towards the polygon mirror 204)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to switch the order of scanning as shown in Campbell for the rotatable polygon mirror and the planar mirror from Eichenholz. One of ordinary skill in the art would have been motivated to switch the orders as they are functionally equivalent of each other as Campbell describes in paragraph 0099 that the polygon mirror 204 scans horizontally whereas the scan mirror 206 scans vertically, and thus the substitution would have resulted in the predictable result of scan area that contains both horizontal component and vertical component.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Campbell and Suzuki et al. (US 20190250270 A1) hereinafter Suzuki.
Regarding claim 3, Eichenholz teaches the system of claim 2 (In regards to the rejection
made for claim 2).
Eichenholz fails to teach that the one or more optics are further configured to focus the
second return light signal on the second detector.
Suzuki, however, teaches that the one or more optics are further configured to focus the
second return light signal on the second detector (Suzuki: Fig. 9 shows that light-receiving lens 22 focuses each beam of lights towards corresponding light-receiving segments 210A and 210B).
It would have been obvious to someone of ordinary skill in the art before the effective
filing date of the claimed invention to replace the lens 170A from Eichenholz with the light-
receiving lens from Suzuki and replace the two receivers from Eichenholz with the two light-
receiving segments from Suzuki. One of ordinary skill in the art would have been motivated to
configure the optics to focus the second return light signal on the second detector as the separate
lens configuration from Eichenholz and a single lens configuration from Suzuki has same
functionality: directing the beams to corresponding detectors as shown in Fig. 26B from
Eichenholz and Fig. 9 of Suzuki, leading to the predictable result of each detector detecting
corresponding beams directed by the optical elements.

Regarding claim 13, Eichenholz teaches the system of claim 2 (In regards to the rejection
made for claim 2) further comprising:
a third light source configured to direct one or more third light signals to one or more of
the plurality of reflective sides of the rotatable polygon and the scanning optic; and a third detector configured to detect a third return light signal associated with a signal of
the one or more third light signals (Eichenholz: Paragraph 0023 describes that four
beams and four detectors may be used, indicating that similar functionality for the
third and fourth beam and detector pair would be applied as the functionality for
the first and second beam and detectors pair. This is also shown in claim 4).
Eichenholz fails to teach that the one or more optics are further configured to focus the
third return light signal on the third detector
Suzuki, however, teaches that the one or more optics are further configured to focus the
third return light signal on the third detector (Suzuki: Fig. 9 shows that light-receiving lens 22
focuses each beam of lights towards corresponding light-receiving segments 210A and 210B, and paragraph 00994 describes that the number of light-receiving segments may be increased as the number of light-emitting device groups increases).
It would have been obvious to someone of ordinary skill in the art before the effective
filing date of the claimed invention to replace the lens 170A from Eichenholz with the light-
receiving lens from Suzuki and replace receivers from Eichenholz with three light-receiving
segments from Suzuki. One of ordinary skill in the art would have been motivated to configure
the optics to focus the third return light signal on the third detector since the separate lens
configuration from Eichenholz and a single lens configuration from Suzuki has same
functionality: directing the beams to corresponding detectors as shown in Fig. 26B from
Eichenholz and Fig. 9 of Suzuki, leading to the predictable result of each detector detecting
corresponding beams directed by the optical elements.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Campbell and DeMerssemen et al. (US 20190101645 A1) hereinafter DeMerssemen.
Regarding claim 4, Eichenholz teaches the system of claim 2 (In regards to the rejection
made for claim 2).
Eichenholz fails to teach that a relative position or a relative angle of the first detector to
the second detector is based on a relative position or a relative angle of the first light source to
the second light source.
DeMerssemen, however, teaches that a relative position or a relative angle of the first
detector to the second detector is based on a relative position or a relative angle of the first light
source to the second light source (DeMerssemen: Fig. 1 shows that the arrays of light transmitters 106 and receivers 110 are parallel to each other, showing that the relative angle between each light receiver would depend on the relative angle between each light transmitter).
It would have been obvious to someone of ordinary skill in the art before the effective
filing date of the claimed invention to replace the light sources and the detectors from
Eichenholz with the arrays of light transmitters and receivers from DeMerssemen. One of
ordinary skill in the art would have been motivated to have relative position or a relative angle of
the first detector to the second detector depends on a relative position or a relative angle of the
first light source to the second light source since by keeping similar directionality between the
light sources and the detectors, the complexity of arranging other optical components decrease as
the light sources and the detectors may then be parallel.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Campbell and Goldberg et al. (US 20030184835 A1) hereinafter Goldberg.
Regarding claim 16, Eichenholz teaches the system of claim 1 (In regards to the rejection
made for claim 1).
Eichenholz fails to teach that the scanning optic is a grating.
Goldberg, however, teaches that the scanning optic is a grating (Goldberg: Fig. 2 beam
splitter 240 which directs the beam from light source 230 in different directions in
horizontal directions, and thus scans an area directs the beam in a different direction than
the direction from the polygon 200 which scans vertically in Fig. 2. Paragraph 0025
describes that a diffraction grating may be used for the beam splitter).
It would have been obvious to someone of ordinary skill in the art before the effective
filing date of the claimed invention to replace the pivotable planar mirror from Eichenholz with
the beam splitter from Goldberg. One of ordinary skill in the art would have been motivated to
have gratings for the scanning optics since as described in Goldberg paragraph 0025,
conventional gratings are cheap and compact, which would then save cost and space when
producing the system.

Prior Arts Cited but not Applied
Eichenholz et al. (US 20180284286 A1) teaches using multiple light sources to scan
different areas.

Villeneuve et al. (US 20170155225 A1) teaches scanning with different fields of view.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645                        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645